Citation Nr: 0410843	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  91-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for injuries caused by a fall following surgery in 
1991.

7.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for injuries caused by a fall on September 5, 
1996.


REPRESENTATION

Appellant represented by:	David D. Wedemeyer, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the claims on 
appeal.

This case was previously remanded by the Board in June 1992, May 
1994, and April 1996.  The veteran also provided testimony at 
personal hearings conducted before the RO in June 1991, and before 
the undersigned Veterans Law Judge in December 1993 and December 
1999.  Transcripts of all of these hearings are of record.  In an 
August 2000 decision, the Board denied the claims identified 
above, in part, on the basis of well-groundedness.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  In the August 2000 decision the Board also 
addressed the issue of entitlement to service connection for a 
pulmonary disorder and remanded this issue for additional 
development.  This issue is still in remand status and will not be 
addressed at this time.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  The new statute eliminated the concept of a well-
grounded claim.  Despite the veteran's opposition to VA's Motion 
for Remand and to Stay Proceedings on the basis of the VCAA, in 
October 2001, the Veterans Claims Court vacated the Board's August 
2000 decision and remanded the case for readjudication in light of 
the VCAA.

By decision dated in August 2002, the Board again denied the 
veteran's claims.  He again appealed this decision to the Veterans 
Claims Court.  In July 2003, the Veterans Claims Court vacated the 
Board's August 2002 decision and again remanded the case for 
further consideration.

The Board also notes that the veteran testified at his December 
1999 hearing that medical procedures conducted by VA after his 
September 1996 fall resulted in additional disabilities.  However, 
he only perfected appeals to the denial of additional compensation 
for disabilities resulting directly from a fall following surgery 
in 1991, and the September 1996 fall.  Thus, the Board is without 
jurisdiction to address claims that VA treatment after the 
September 1996 fall resulted in additional disability.  See 38 
C.F.R. §§ 20.101, 20.200, 20.302.  Accordingly, these claims are 
referred to the RO for appropriate action.
Further, in the most recent brief, he asserted service-connection 
claims on a secondary basis.  If he desires to pursue these 
claims, he should do so with specificity at the RO.  They are not 
before the Board at this time and will not be addressed at this 
time by the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Based on the remand from the Veterans Claims Court, the Board 
finds that further due process and medical development is in 
order.  Specifically, the veteran should be notified of his due 
process rights under the VCAA with respect to the current claims 
on appeal.  In addition, VA examinations will be ordered to 
address the medical nexus questions.

Moreover, in order to make certain that all records are on file, 
while the case is undergoing other development, a determination 
should be made as to whether there are any additional records that 
should be obtained.  Finally, the veteran is advised that while 
the case is on remand status, he is free to submit additional 
evidence and argument.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to the RO 
for the following actions:

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
appellant should also be requested to provide any evidence in his 
possession that pertains to the claim.

2.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded VA examinations related to his claims 
of low back, cervical spine, psychiatric, cardiovascular, and 
irritable bowel syndrome.  The claims folder must be made 
available to the examiners in conjunction with the examinations.  
Any testing deemed necessary should be performed.  

The physicians should identify the information on which they based 
their opinions.  The opinions should adequately summarize the 
relevant history and clinical findings, and provide detailed 
explanations as to all medical conclusions rendered.  If these 
matters cannot be medically determined without resort to mere 
conjecture, this should be commented upon by the physicians.

The examiners are asked to address the following questions:

Low Back

* Is it more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the veteran's low back complaints are related to 
active military duty?

* The examiner is asked to discuss the significance, if any, of 
the multi-year gap between military discharge (1956) and the onset 
of symptoms (1983) associated with the veteran's low back 
complaints and to state whether this tends to support or weigh 
against his claim of service connection.

Cervical Spine

* Is it more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the veteran's cervical spine complaints are related 
to active military duty?

* The examiner is asked to discuss the significance, if any, of 
the multi-year gap between military discharge (1956) and the onset 
of symptoms (1988) associated with the veteran's cervical spine 
complaints and to state whether this tends to support or weigh 
against his claim of service connection.

Acquired Psychiatric Disorder

* Is it more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the veteran's psychiatric complaints are related to 
active military duty?

* The examiner is asked to discuss the significance, if any, of 
the multi-year gap between military discharge (1956) and the onset 
of symptoms (1988) associated with the veteran's psychiatric 
complaints and to state whether this tends to support or weigh 
against his claim of service connection.  

* The examiner is also asked to address the degree to which work-
related stress contributed to his psychiatric symptomatology in 
1988. 

Cardiovascular Disease

* Is it more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the veteran's cardiovascular disorder is related to 
active military duty?

* The examiner is asked to discuss the significance, if any, of 
the multi-year gap between military discharge (1956) and the onset 
of symptoms (1988) associated with the veteran's cardiovascular 
disease and to state whether this tends to support or weigh 
against his claim of service connection.

Irritable Bowel Syndrome

* Is it more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the veteran's irritable bowel syndrome complaints 
are related to active military duty?

* The examiner is asked to discuss the significance, if any, of 
the multi-year gap between military discharge (1956) and the onset 
of symptoms (1988) associated with the veteran's irritable bowel 
syndrome and to state whether this tends to support or weigh 
against his claim of service connection.  

* The examiner is also asked to address the degree to which work-
related stress contributed to his gastrointestinal symptomatology 
in 1988. 

3.  Thereafter, the RO should re-adjudicate the issues on appeal.  
If any benefit sought remains denied, the veteran and the attorney 
should be provided with a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

